SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

144
CA 15-02128
PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF RICHARD HEIN,
PETITIONER-APPELLANT,

                      V                                           ORDER

TINA M. STANFORD, CHAIRPERSON, NEW YORK STATE
DIVISION OF PAROLE, AND ANTHONY J. ANNUCCI,
ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT
OF CORRECTIONS AND COMMUNITY SUPERVISION,
RESPONDENTS-RESPONDENTS.


RICHARD HEIN, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (BRIAN D. GINSBERG OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Seneca County
(Dennis F. Bender, A.J.), entered October 28, 2015 in a proceeding
pursuant to CPLR article 78. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs as moot (see Matter of Sanchez v Evans, 111 AD3d 1315).




Entered:    February 3, 2017                     Frances E. Cafarell
                                                 Clerk of the Court